Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily Senn on 16 February 2022.

The application has been amended as follows: 
In instant claim 1, replace “30 nm to 250 nm” with “20 nm to 250 nm”
Cancel claims 6-8.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 directed to an invention non-elected without traverse.  Accordingly, claims 6-8 have been cancelled.
Allowable Subject Matter
Claims 1-3 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-3 and 9 are directed to a magnetic material comprising an FeNi ordered alloy as set forth in the instant claims.  The closest prior art of record is WO 2017/064989 to Kura et al in view of US 2013/0228716 to Suetsuna et al as set forth in the office action mailed 8/03/2021.  Kura discloses a magnetic material comprising an FeNi ordered alloy, the FeNi, the FeNi ordered alloy having an L10 structure and Suetsuna discloses it is preferable for magnetic particles which may be FeNi alloys to have a large aspect ratio shape of 5 or greater to add shape induced anisotropy to the particle.  Kura in view of Suetsuna differs from the instant claims at least in that Suetsuna teaches away from an average particle size larger than 20 nm, claiming that the magnetic interaction is weakened at average particle sizes larger than 20 nm, and the instant claims require “an aspect ratio of the acicular particle… is 1.5 or more, and the dimension of the shorter axis of the acicular particle is 20 nm to 250 nm,” thus the average particle size of the instantly claimed range is necessarily greater than 20 nm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738